Citation Nr: 0319976	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbosacral 
spine.  

2.  Entitlement to an initial compensable evaluation for 
chronic rhinosinusitis.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant has documented active duty from February 1977 
to November 1993 with a period of prior active duty 
indicated.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) and was the subject of Remands issued by 
the Board in February 1996 and December 1999.  


REMAND

In May 2002 the Board denied the veteran's claim for an 
initial evaluation in excess of 40 percent for degenerative 
joint disease of the lumbosacral spine.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2003 Order, the Court granted the 
appellant's and the VA General Counsel's Joint Motion For 
Partial Remand of the issue.  The Board's decision was 
vacated and the appellant's claim was remanded for additional 
proceedings.  

Pursuant to the appellant's and the VA General Counsel's 
Joint Motion For Partial Remand the Board is directed to 
address and satisfy the duty to notify under 38 U.S.C.A. 
§ 5103A.  Specifically, the Board is to provide the veteran 
with notice of the allocation of the burdens for obtaining 
evidence necessary to her claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).  In addition, the appellant's and the VA 
General Counsel's Joint Motion For Partial Remand requires 
the Board to address 38 C.F.R. § 4.40, 4.45 to comport with 
the Court's decision in Deluca v. Brown, 8 Vet. App. 202 
(1995).  Lastly, the appellant's and the VA General Counsel's 
Joint Motion For Partial Remand necessitates that the Board 
comply with a December 1999 BVA remand requesting a 
neurological examination of the veteran' s lumbar spine.  
According to Stegall v. West, 11 Vet. App. 268 (1998), when a 
case is remanded by either the Court or by the Board, a 
veteran has, as a matter of law, the right to compliance with 
that remand.  Since the Board must ensure that the 
instructions of a remand are complied with, failure to do so 
would constitute error on the part of the Board.  

On April 22 2002, the Board ordered further development on 
the issue of entitlement to an initial compensable evaluation 
for chronic rhinosinusitis.  Thereafter, the matter was sent 
to the Board's Evidence Development Unit (EDU), to undertake 
the requested development.  Prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Board Member or panel of Members could direct Board personnel 
to undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, the case is REMANDED for the following actions:


1.	Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims of entitlement to an initial 
evaluation in excess of 40 percent for 
degenerative joint disease of the 
lumbosacral spine and entitlement to 
an initial compensable evaluation for 
chronic rhinosinusitis.  Also notify 
the veteran that VA will obtain 
records of Federal agencies, the 
veteran is responsible for submitting 
records of private health-care 
providers, unless she signs a release, 
which would authorize VA to obtain 
them.  

2.	The RO should afford the veteran 
complete VA orthopedic and neurologic 
examinations by qualified physicians 
in order to fully evaluate her service 
connected degenerative joint disease 
of the lumbosacral spine.  The claims 
folder must be made available to the 
examiners to review in conjunction 
with the examinations, and the 
examiners are asked to indicate in the 
examination reports that they have 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The orthopedic 
examiner should note the range of 
motion of the low back.  The examiner 
must obtain active and passive ranges 
of motion (in degrees), state if there 
is any limitation of function and 
describe it, and state the normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) 
pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected segment of the spine 
is used repeatedly.  Special attention 
should be given to the presence or 
absence of pain, stating at what point 
in the range of motion pain occurs and 
at what point pain prohibits further 
motion.  The factors upon which the 
opinions are based must be set forth.  

3.	The examiners should provide complete 
rationales for all conclusions reached 
and explain any loss of mobility 
reported in the above examination.  

4.	Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete 
appropriate corrective action is to be 
implemented.

5.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative, if any, should 
be provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claims.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



